Citation Nr: 0601877	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  05-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the rating of service-connected bilateral hearing 
loss was properly reduced from 30 percent to 20 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision. 

In December 2005, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

The Board has granted the veteran's motion to advance the 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 2002 
& Supp. 2005) and 38 C.F.R. § 20.099(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On VA examination in January 2005, the examiner recommended 
that the veteran be seen by another audiologist to verify his 
current hearing loss because of the inconsistent findings.  
Therefore the claim is REMANDED for the following:

1. Schedule the veteran for a VA audiological 
examination by an audiologist other than the 
one who tested him in January 2005 to 
determine the severity of his service-
connected bilateral hearing loss.

If applicable, the audiologist examiner is 
asked to certify that the speech 
discrimination test is not appropriate 
because of inconsistent speech discrimination 
scores. 




2. After the above development, adjudicate 
the claim.  If the benefit sought is denied, 
furnish the veteran a supplemental statement 
of the case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


